ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_05_FR.txt.                                                                             82




            DE
             u CLARATION DE M. LE JUGE ELARABY

[Traduction]

   Accord sur les conclusions de la Cour — Limites du système judicaire inter-
national — Impossibilité pour la Cour de mettre en application le principe de
bonne administration de la justice — Affaires connexes fondées sur des chefs de
compétence différents — Non-reconnaissance par le Rwanda de la juridiction
obligatoire de la Cour — Nature consensuelle de la compétence de la Cour —
Gravité de la situation en cause — Importance de l’acceptation par les Etats de
la juridiction obligatoire de la Cour

   1. J’ai voté, non sans quelque réticence, en faveur de l’arrêt par lequel
la Cour déclare n’avoir pas compétence pour connaître de la requête de la
République démocratique du Congo. Tout en souscrivant aux conclu-
sions qui y sont énoncées, parce qu’elles sont en accord avec le Statut de
la Cour et donc fondées en droit, j’ai la ferme conviction qu’il ne devrait
pas être permis aux Etats, d’une manière générale, de soustraire à l’exa-
men judicaire international un crime aussi grave que le génocide. L’inca-
pacité dans laquelle se trouve la Cour d’examiner le fond de l’affaire en
raison des limitations de sa compétence met clairement en évidence une
faiblesse majeure du système judiciaire international contemporain. Je me
suis donc associé à d’autres juges pour émettre une opinion individuelle
conjointe examinant certains aspects de la jurisprudence de la Cour en
matière de réserves. Il me paraît opportun, en outre, d’y ajouter une
brève déclaration développant plus avant d’autres aspects qui ont trait à
la compétence de la Cour.
   2. Dans la présente affaire, la Cour s’est trouvée empêchée, du fait de
la nature et des limites du système judicaire international tel qu’il existe
aujourd’hui, de mettre en application le principe de bonne administration
de la justice. C’est ainsi qu’elle n’a pas été en mesure d’examiner au fond
les conclusions de la République démocratique du Congo. Cette inca-
pacité se trouve aggravée par le fait que l’affaire fait partie d’une série
d’affaires soumises à la Cour par la République démocratique du Congo,
concernant les activités armées d’Etats voisins sur son territoire. Bien
qu’il s’agisse d’affaires connexes, dans lesquelles les faits, les circon-
stances et les situations se recouvrent pour une bonne part, ce sont
néanmoins des affaires distinctes, chacune ayant été portée devant la
Cour sur le fondement de ses propres bases de compétence et donnant
lieu à des considérations juridiques qui lui sont propres. La Cour a évo-
qué ce fait dans l’arrêt en déclarant :
       « La Cour notera tout d’abord qu’à ce stade de la procédure en la
     présente affaire elle ne peut se pencher sur aucun élément relatif au
     fond du différend opposant la RDC et le Rwanda. Conformément à

                                                                            80

                    ACTIVITÉS ARMÉES (DÉCL. ELARABY)                      83

    la décision prise dans son ordonnance du 18 septembre 2002 (voir
    paragraphe 6 ci-dessus), la Cour n’a à se préoccuper que des ques-
    tions de savoir si elle a compétence pour connaître dudit différend et
    si la requête de la RDC est recevable. » (Arrêt, par. 14.)
   3. Ce point est particulièrement clair pour ce qui est des chefs de com-
pétence sur le fondement desquels la Cour a été priée d’examiner les dif-
férentes affaires. Dans l’affaire des Activités armées sur le territoire du
Congo (République démocratique du Congo c. Ouganda), les deux Etats
avaient fait des déclarations d’acceptation de la juridiction obligatoire
conformément au paragraphe 2 de l’article 36 du Statut. L’affaire a été
introduite sur la base, notamment, de la Charte des Nations Unies, de la
Charte de l’Organisation de l’unité africaine et d’autres traités multilaté-
raux auxquels les deux Etats étaient parties. La Cour a ainsi procédé à un
examen circonstancié du fond de l’affaire, rendant son arrêt le 19 dé-
cembre 2005. Dans le cas présent, en revanche, la République démocra-
tique du Congo a accepté la juridiction obligatoire, mais non le Rwanda.
Aussi la République démocratique du Congo a-t-elle invoqué, à la place,
pour établir la compétence de la Cour dans cette procédure, les
clauses de règlement des différends d’un certain nombre de conventions
multilatérales.
   4. Dans l’arrêt, la Cour a examiné chacun des chefs de compétence
présentés par la République démocratique du Congo, et a conclu qu’aucun
d’eux ne permettait de fonder sa juridiction, en motivant dans chaque cas
sa conclusion. La Cour s’est ainsi trouvée dans l’incapacité de procéder à
l’examen de l’affaire au fond.
   5. La Cour a rendu ce prononcé bien qu’elle reconnaisse l’extrême gra-
vité des allégations de la République démocratique du Congo, ce qu’elle
avait déjà fait dans son ordonnance du 10 juillet 2002 sur la demande en
indication de mesures conservatoires (Activités armées sur le territoire du
Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), mesures conservatoires, ordonnance du 10 juillet 2002,
C.I.J. Recueil 2002, p. 240-241, par. 54-56, et p. 249-250, par. 93).

  6. Au stade des mesures conservatoires, la Cour a déclaré :
       « [I]l existe une distinction fondamentale entre la question de
    l’acceptation par un Etat de la juridiction de la Cour et la compati-
    bilité de certains actes avec le droit international ; la compétence
    exige le consentement ; la compatibilité ne peut être appréciée que
    quand la Cour examine le fond, après avoir établi sa compétence et
    entendu les deux parties faire pleinement valoir leurs moyens en
    droit. » (Activités armées sur le territoire du Congo (nouvelle requête :
    2002) (République démocratique du Congo c. Rwanda), mesures
    conservatoires, ordonnance du 10 juillet 2002, C.I.J. Recueil 2002,
    p. 249, par. 92.)
Cette distinction doit être réaffirmée aujourd’hui, et ce tout particulière-

                                                                          81

                    ACTIVITÉS ARMÉES (DÉCL. ELARABY)                        84

ment à la lumière de l’arrêt rendu par la Cour le 19 décembre 2005 en
l’affaire des Activités armées sur le territoire du Congo (République
démocratique du Congo c. Ouganda). Cette affaire a mis en lumière la
complexité de la situation qui règne dans la région des Grands Lacs et le
rôle de tous les Etats de la région dans l’instabilité et les troubles qui sont
au centre des conclusions présentées par la République démocratique du
Congo. Cependant, il est crucial de noter que, alors que dans l’affaire
concernant l’Ouganda la compétence de la Cour était clairement établie
sur le fondement des déclarations d’acceptation de la juridiction obliga-
toire au titre du paragraphe 2 de l’article 36 faites par les deux Etats, cette
base de juridiction, au contraire, n’existe pas dans la présente affaire. La
Cour n’a donc pas compétence pour examiner le fond et, par conséquent,
ne doit pas préjuger les points de droit international avancés par la Répu-
blique démocratique du Congo qui touchent au fond.
   7. A l’heure actuelle, la juridiction de la Cour en particulier et le règle-
ment judiciaire international en général sont de nature consensuelle. Le
consentement en est la pierre angulaire et peut se manifester par une
déclaration au titre du paragraphe 2 de l’article 36 du Statut, une clause
compromissoire appropriée d’un traité ou un compromis, ou même par
acceptation tacite — ce que désigne l’expression forum prorogatum. Sans
un tel consentement, la Cour n’a pas compétence pour examiner une
affaire particulière sur le fond.
   8. Les espoirs et les possibilités que recèle la Cour, en tant qu’organe
judiciaire principal des Nations Unies auquel est confiée la mission de
régler les différends, exigent que les Etats soumettent leurs différends à la
Cour et acceptent sa juridiction. Plusieurs dispositions importantes ins-
crites dans la Charte des Nations Unies soulignent le devoir qu’ont les
Etats de régler leurs différends pacifiquement et conformément au droit
international. Des efforts ont été déployés à maintes reprises, ces der-
nières années, en vue d’atteindre l’objectif d’une plus large acceptation de
la juridiction obligatoire de la Cour. Ainsi, l’Assemblée générale a adopté
le 15 novembre 1982 la déclaration de Manille sur le règlement pacifique
des différents internationaux (A/RES/37/10), en mettant particulièrement
l’accent sur l’importance qu’il y a à ce que les Etats reconnaissent la juri-
diction obligatoire de la Cour. En 1992, le Secrétaire général alors en
fonction, M. Boutros-Ghali, dans son rapport intitulé « Agenda pour la
paix », a exhorté tous les Etats Membres à accepter « la juridiction géné-
rale de la Cour internationale conformément à l’article 36 de son Statut,
sans aucune réserve, avant la fin de la décennie des Nations Unies pour le
droit international en l’an 2000 » (« Agenda pour la paix : diplomatie pré-
ventive, rétablissement de la paix, maintien de la paix », rapport présenté
par le Secrétaire général en application de la déclaration adoptée par la
réunion au sommet du Conseil de sécurité le 31 janvier 1992, A/47/277-
S/24111, par. 39).
   9. Plus récemment, le Secrétaire général actuel, M. Kofi Annan, a
appelé les Etats à se soumettre à la juridiction obligatoire de la Cour.
Dans son rapport sur la prévention des conflits armés de 2001, il a

                                                                            82

                    ACTIVITÉS ARMÉES (DÉCL. ELARABY)                       85

« engag[é] les Etats Membres qui ne l’ont pas encore fait à envisager
d’accepter la juridiction obligatoire de la Cour » (« Prévention des conflits
armés », rapport du Secrétaire général, 7 juin 2001, A/55/285-S/2001/574,
par. 48). Il a poursuivi : « Plus les Etats qui acceptent la juridiction obli-
gatoire de la Cour seront nombreux, plus les chances de pouvoir régler
rapidement les conflits en puissance par des moyens pacifiques seront
grandes. » (Ibid., par. 48.) Dans la recommandation 6 de ce rapport, il a
« invit[é] instamment les Etats Membres à accepter la juridiction générale
de la Cour » (ibid., par. 50). Si donc le consentement constitue bien la
pierre angulaire du système de règlement judiciaire international, les
Etats ont le devoir, en vertu de la Charte, de régler leurs différends paci-
fiquement. Reconnaître la juridiction obligatoire de la Cour, c’est s’acquit-
ter de ce devoir.
   10. Certaines limitations intrinsèques du Statut, reflétant les limites du
système judiciaire international en général, sont des vestiges d’une
époque révolue et demandent à être réexaminées. L’affaire soumise
aujourd’hui à la Cour traduit clairement ces limites. Elle vient rappeler à
la communauté internationale qu’il est devenu impératif, au XXIe siècle,
de chercher à surmonter les obstacles à l’établissement de la compétence.
La Cour jouera peut-être ainsi un rôle plus important dans le règlement
des différends internationaux et dans le renforcement du respect du droit
international parmi les Etats, contribuant en fait, de la sorte, à
    « réaliser, par des moyens pacifiques, conformément aux principes de
    la justice et du droit international, l’ajustement ou le règlement de
    différends ou de situations, de caractère international, susceptibles
    de mener à une rupture de la paix » (Charte des Nations Unies,
    art. 1, par. 1).

                                                (Signé) Nabil ELARABY.




                                                                           83

